382 U.S. 22 (1965)
MALLORY ET AL.
v.
NORTH CAROLINA.
No. 81, Misc.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE SUPREME COURT OF NORTH CAROLINA.
Walter S. Haffner for appellants.
T. W. Bruton, Attorney General of North Carolina, and Ralph Moody, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.